Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Response to Remarks
This communication is considered fully responsive to the amendment filed on 04/12/2022. Claims 1, 3, 9, 11, 17, 19, 25, and 27 have been amended. Claims 2, 10, 18, and 26 have been canceled. No new claim has been added. Therefore,  Claims 1, 3-9, 11-17, 19-25, and 27-30  are pending.
Response to Arguments
Applicant’s arguments with respect to claims filed on 04/12/2022 have been considered
but they are not persuasive.
Regarding claim 1
The applicant’s arguments assert that the combination of Nilsson et al. (US 20210195605, henceforth “Nilsson”) and Islam et al. (US 20180139036, henceforth “Islam”) do not teach “…it is unclear in the Office Action what the Examiner is relying on to teach the "first directional beam" and the "second directional beam" in independent claim 1. Applicant submits that selecting a single, best beam in a beam management procedure at a TRP for communications with a UE is different from "determining a first directional beam ... and a second directional beam," as recited in independent claim 1. Although Nilsson describes that "the UE has almost equally good RSRP for two different TRP TX beams (e.g., beams 854 and 856)," Nilsson does not describe using both beams 854 and 856 to communicate with the UE. Nilsson,   [0045]. For instance, Nilsson describes "[c]hanging the serving TRP beam from TRP beam 854 to TRP beam 856" or "[switching] back to TRP beam 854." Id. Thus, Nilsson only describes using a single serving beam. Applicant submits that a single serving beam cannot be relied on to teach "a first directional beam to use to transmit a first data stream to a user equipment (UE) and a second directional beam to use to transmit a second data stream to the UE," as recited in independent claim 1.“, see Applicant’s remarks/arguments pages [09-11]. The examiner respectfully disagrees with that augment.
	Nilsson teaches as shown in FIG. 8, a UE 804 is configured with reporting the best TRP TX beam out of a set of TX beams 852, 854, and 856, and corresponding RSRP during aperiodic P2 beam sweeps and that the UE has almost equally good RSRP for two different TRP TX beams (e.g., beams 854 and 856), see [0045]. Nilsson further teaches as shown in FIG. 9, in step s906, base station 802 transmits the CSI-RS resources in different TRP TX beams. That is, for example, in step s906 base station 802 uses a first TRP TX beam to transmit a first CSI-RS and uses a second TRP TX beam to transmit a second CSI-RS, see [0048]-[0063]. FIG. 10, in step s1006, base station 802 transmits the CSI-RS resources in different TRP TX beams. That is, for example, in step s1006 base station 802 uses a first TRP TX beam to transmit a first CSI-RS and uses a second TRP TX beam to transmit a second CSI-RS, see [0065]-[0071]. FIG. 14, the process 1400 begins in step s1402. The process 1400 is performed by base station 802 regarding UE 804. Step s1402 comprises using a first TX beam to transmit a first reference signal to a UE. Step s1404 comprises using a second TX beam to transmit a second reference signal to the UE, see [0111]-[0119]. 
	Islam teaches that transmitting the synchronization signal blocks also include, for example, transmitting each synchronization signal block of the set of synchronization signal blocks using a relatively wider beam. For instance, base station 105-c may use a first beam configuration having a first width greater than a second width of a second beam configuration, where the second beam configuration may be associated with transmitting a synchronization signal block over multiple component carriers of the set of component carriers from a same antenna port (such as described with reference to FIGS. 1, 2, 4, and 6), see [0094]. Transmitting each synchronization signal block includes transmitting each synchronization signal block using a different antenna port of the base station or using a same antenna port of the base station. In some cases, transmitting each synchronization signal block on the one or more component carriers includes transmitting each synchronization signal block on different component carriers of the set of component carriers, each synchronization signal block associated with a different component carrier of the set of component carriers. In some examples, transmitting each synchronization signal block includes transmitting each synchronization signal block using a first beam configuration having a first width greater than a second width of a second beam configuration, the second beam configuration associated with transmitting a synchronization signal block over multiple component carriers of the set of component carriers from a same antenna port. In some cases, the first beam configuration is based at least in part on a plurality of beam directions, see [0113].
	So, the combination of Nilsson et al. (US 20210195605, henceforth “Nilsson”) and Islam et al. (US 20180139036, henceforth “Islam”) teach the claim limitations of claim 1 “A method for wireless communication, comprising: determining a first directional beam to use to transmit a first data stream to a user equipment (UE) and a second directional beam to use to transmit a second data stream to the UE; and transmitting a first reference signal associated with the first data stream via the first directional beam over an antenna port and a second reference signal associated with the second data stream via the second directional beam over the antenna port,”.
	The applicant’s arguments further assert that “The Office Action relies on the discussion in Kang of the base station transmitting the reference signals on the same time-frequency resource to teach the above-quoted features of amended independent claim 1. However, Applicant submits that Kang does not teach "transmitting a first reference signal ... via the first directional beam ... and a second reference signal ... via the second directional beam ... on a same set of time-frequency resources," as recited in amended independent claim 1.” The applicant’s arguments also assert that “…In contrast to using different directional beams, Kang describes transmitting a first reference signal and a second reference signal using a same beam and relying on covering codes to distinguish a reference signal corresponding to the first polarization from a reference signal corresponding to the second polarization. See Kang,   [0087]. At one portion relied on by the Office Action, Kang describes that "the base station 110 may simultaneously transmit a reference signal corresponding to the first polarization of the same beam and a reference signal corresponding to the second polarization of the same beam." Id. At another portion relied on by the Office Action, Kang describes that "the base station 110 may transmit the first reference signal and the second reference signal in the determined beam direction." Id.   [0125]. Thus, Kang explicitly describes transmitting the first and second reference signal using the same beam, and Kang cannot be relied on to teach "transmitting a first reference signal ... via the first directional beam ... and a second reference signal ... via the second directional beam ... on a same set of time-frequency resources," as recited in amended independent claim 1.”, see Applicant’s remarks/arguments pages [12-13].
The examiner respectfully disagrees with that augment.
	The applicant amended the independent claim 1 using the limitations "wherein transmitting a first reference signal associated with the first data stream via the first directional beam over an antenna port and a second reference signal associated with the second data stream via the second directional beam over the antenna port, wherein transmitting the first reference signal and the second reference signal over the antenna port comprises transmitting the first reference signal and the second reference signal on a same set of time-frequency resources.”, see Applicant’s remarks/arguments page [11]. Examiner used the combination of Nilsson et al. (US 20210195605, henceforth “Nilsson”), Islam et al. (US 20180139036, henceforth “Islam”)  and Kang (US 20200007197, henceforth “Kang”) to teach the above limitations. Nilsson teaches as shown in FIG. 10, the base station 802 includes a flag in a MAC-CE message that identifies a CSI-RS resource set for beam management, where the flag indicates if the CSI-RS resources in the CSI-RS resource set are transmitted using the same TRP TX beams that were used the last time the CSI-RS resource set was triggered for beam management. In step s1006, base station 802 transmits the CSI-RS resources in different TRP TX beams. That is, for example, in step s1006 base station 802 uses a first TRP TX beam to transmit a first CSI-RS and uses a second TRP TX beam to transmit a second CSI-RS, see [0065]-[0071]. FIG. 14, the process 1400 begins in step s1402. The process 1400 is performed by base station 802 regarding UE 804. Step s1402 comprises using a first TX beam to transmit a first reference signal to a UE. Step s1404 comprises using a second TX beam to transmit a second reference signal to the UE, see [0111]-[0119].
Kang teaches that the base station 110 transmits the multiple first reference signals and the multiple second reference signals with reference to the beams. Specifically, the base station 110 may simultaneously transmit a reference signal corresponding to the first polarization of the same beam and a reference signal corresponding to the second polarization of the same beam. In the same time-frequency resource, different covering codes may be used to distinguish a reference signal corresponding to the first polarization from a reference signal corresponding to the second polarization, see [0087]. FIG. 9, in operation 940, the base station 110 transmit the first reference signal and the second reference signal in the determined beam direction. The base station 110 transmits the first reference signal and the second reference signal in one subframe (which may be referred to as a "BRS subframe"). The subframe may include first symbols corresponding to the first reference signal and second symbols corresponding to the second reference signal. The first symbols and the second symbols may correspond to the same time-frequency resource in an RB. An orthogonal cover sequence has been applied to the first symbols and the second symbols in operations 920 and 930, and thus, even when the first symbols and the second symbols correspond to the same time-frequency resource, the terminal 120 may not experience the effect of interference, see [0125]. Kang also teaches as shown in FIG. 6, an example of a beam and polarization search procedure according to various embodiments. Through the beam and polarization search procedure, a base station transmits multiple reference signals in order to find an optimal combination of a beam and a polarization. The multiple reference signals may have different combinations of beams and polarizations. For example, when the number of beams supportable by the base station is n and the number of polarizations supportable by the base station is 2, the number of combinations of the beams and the polarizations may be a total of 2n, [0089]. Referring to FIG. 6, in operation 610, the base station 110 may transmit multiple reference signals to the terminal 120. The multiple reference signals may include: multiple first reference signals corresponding to a first polarization and multiple beams; and multiple second reference signals corresponding to a second polarization and the multiple beams, [0090]. 

	So, the combination of Nilsson et al. (US 20210195605, henceforth “Nilsson”), Islam et al. (US 20180139036, henceforth “Islam”)  and Kang (US 20200007197, henceforth “Kang”) teach the claim limitations of claim 1 "transmitting a first reference signal associated with the first data stream via the first directional beam over an antenna port and a second reference signal associated with the second data stream via the second directional beam over the antenna port, wherein transmitting the first reference signal and the second reference signal over the antenna port comprises transmitting the first reference signal and the second reference signal on a same set of time-frequency resources.”
	Moreover, the applicant’s arguments assert that “Further, Applicant submits that it is improper for the Office Action to rely on the combination of Kang and Nilsson to teach the above-quoted features of independent claim 1. The Office Action relies on Nilsson to teach "transmitting a first reference signal ... via the first directional beam ... and a second reference signal ... via the second directional beam." See Office Action, pp. 3 and 4 (citing Nilsson,    [0111]-[0119]). However, Kang describes transmitting a first reference signal and a second reference signal using a same beam. The Supreme Court in KSR reaffirmed that a determination of obviousness should follow a "functional approach." 550 U.S. at 415 (citing Graham v. John Deere Co., 383 U.S. 1, 12 (1966); Hotchkiss v. Greenwood, 52 U.S. 248 (1851)). Specifically, the principle of obviousness rests on whether the improvement is more than "the predictable use of prior art elements according to their established functions." Id. at 417 (emphasis added). Because changing Kang to transmit the first reference signal and the second reference signal from different beams would not apply Kang according to its established function of transmitting reference signals associated with different polarizations via a same beam, Applicants respectfully submit that the techniques of Nilsson and Kang cannot be so combined, according to their established functions, to achieve the claimed subject matter.” The examiner respectfully disagrees with that augment.
It was already mentioned above that Kang teaches “… In the same time-frequency resource, different covering codes may be used to distinguish a reference signal corresponding to the first polarization from a reference signal corresponding to the second polarization, see [0087]. FIG. 9, in operation 940, the base station 110 transmit the first reference signal and the second reference signal in the determined beam direction. The base station 110 transmits the first reference signal and the second reference signal in one subframe (which may be referred to as a "BRS subframe"). The subframe may include first symbols corresponding to the first reference signal and second symbols corresponding to the second reference signal. The first symbols and the second symbols may correspond to the same time-frequency resource in an RB. An orthogonal cover sequence has been applied to the first symbols and the second symbols in operations 920 and 930, and thus, even when the first symbols and the second symbols correspond to the same time-frequency resource, the terminal 120 may not experience the effect of interference, see [0125].” Kang further teaches as shown in FIG. 6, an example of a beam and polarization search procedure according to various embodiments. Through the beam and polarization search procedure, a base station transmits multiple reference signals in order to find an optimal combination of a beam and a polarization. The multiple reference signals may have different combinations of beams and polarizations. For example, when the number of beams supportable by the base station is n and the number of polarizations supportable by the base station is 2, the number of combinations of the beams and the polarizations may be a total of 2n, [0089]. Referring to FIG. 6, in operation 610, the base station 110 may transmit multiple reference signals to the terminal 120. The multiple reference signals may include: multiple first reference signals corresponding to a first polarization and multiple beams; and multiple second reference signals corresponding to a second polarization and the multiple beams, [0090]. In operation 650, the base station 110 may transmit data according to a combination of the beam and the polarization corresponding to the optimal reference signal… the base station 110 may apply the polarization corresponding to the optimal reference signal through a W.sub.1 precoder representing a short-term characteristic, may determine a direction of the beam corresponding to the optimal reference signal through a W.sub.2 precoder representing a long-term characteristic, and may transmit data to the terminal 120, [0102].
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Nilsson’s method by adding the teachings of Kang in order to make a more effective method by improving data quality by using polarization information, see (Kang, [0017].).
As the combination of Nilsson et al. (US 20210195605, henceforth “Nilsson”), Islam et al. (US 20180139036, henceforth “Islam”)  and Kang (US 20200007197, henceforth “Kang”) teach all the claim limitations of claim 1, claim 1 is rejected.
Regarding claims 9, 17 and 25, these claims contain similar features as recited in claim 1, thus are rejected for the same reason as stated above.
Regarding claims 3-8, 11-16, 19-24 and 27-30, these claims depend from claim 1, 9, 17 and claim 25 respectively, and thus are rejected for the same reason stated above for claim 1.
Therefore, the applicant’s arguments overall are deemed unpersuasive, and the previous
rejections are maintained for unamended claims and rejections are updated for the amended claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 17, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson et al. (US 20210195605, henceforth “Nilsson”) and in view of  Islam et al. (US 20180139036, henceforth “Islam”) and further in view of Kang (US 20200007197, henceforth “Kang”).
Examiner’s note: in what follows, references are drawn to Nilsson unless otherwise mentioned.
Regarding claim 1, Nilsson teaches a method for wireless communication, comprising: 
determining a first directional beam to use to transmit a first data stream to a user equipment (UE) and a second directional beam to use to transmit a second data stream to the UE (FIG. 1 illustrates a P1 beam sweep. FIGS. 2A and 2B illustrate P2 and P3 beam sweeps, respectively. The P1, P2, and P3 procedures are also known as the P1 beam sweep, P2 beam sweep, and P3 beam sweep, respectively. FIG. 2A,  the P2 procedure is used to select a suitable narrow TRP TX beam for use in communicating with UE 104. FIG. 2B, the P3 enables UE 104 to select a "best" UE receive (RX) beam. After finding a suitable narrow TRP TX beam as a result of performing a P2 beam sweep, in the P3 procedure shown in FIG. 2B, base station 102 transmits a burst of reference signals using one narrow beam 207. The UE 104 uses different receiving (RX) beams 205 to receive signal(s) from base station 102 to find a suitable RX beam at UE 104. That is, UE 104 can sweep through different UE RX directional beams 205, perform measurements on the CSI-RS and select a preferred UE RX directional beams (e.g., UE RX beam 214), see [0003]-[0007]. FIG. 3 illustrates beam sets including narrow beams (NB1, NB2, . . . ) and wide beams (WB1, WB2, . . . ). The wide beams may be used in the P1 procedure described above to find a coarse direction of UE 104 with respect to base station 102. The narrow beams may be used in the P2 procedure to find a narrow TX beam that is suitable for data transmission to UE 104. FIGS. 6A and 6B illustrate cell transmitting one or multiple SSBs, respectively. FIG. 8, a UE 804 is configured with reporting the best TRP TX beam out of a set of TX beams 852, 854, and 856, and corresponding RSRP during aperiodic P2 beam sweeps and that the UE has almost equally good RSRP for two different TRP TX beams (e.g., beams 854 and 856), see [0045]. This technique is used for determining a first directional beam to use to transmit a first data stream to a user equipment (UE) and a second directional beam to use to transmit a second data stream to the UE.); and 
transmitting a first reference signal associated with the first data stream via the first directional beam (There are three different implementations of beamforming at a TRP--analog beamforming, digital beamforming, and hybrid beamforming. One type of beamforming antenna architecture that has been agreed to study in 3GPP for the NR access technology is the concept of antenna panels, both at the TRP and at the UE. FIG. 4 illustrates an example with two panels where each panel is connected to one TXRU per polarization, see [0010]. FIG. 9, in step s906, base station 802 transmits the CSI-RS resources in different TRP TX beams. That is, for example, in step s906 base station 802 uses a first TRP TX beam to transmit a first CSI-RS and uses a second TRP TX beam to transmit a second CSI-RS, see [0048]-[0063]. FIG. 10, in step s1006, base station 802 transmits the CSI-RS resources in different TRP TX beams. That is, for example, in step s1006 base station 802 uses a first TRP TX beam to transmit a first CSI-RS and uses a second TRP TX beam to transmit a second CSI-RS, see [0065]-[0071]. FIG. 14, the process 1400 begins in step s1402. The process 1400 is performed by base station 802 regarding UE 804. Step s1402 comprises using a first TX beam to transmit a first reference signal to a UE. Step s1404 comprises using a second TX beam to transmit a second reference signal to the UE, see [0111]-[0119]. The missing/crossed out limitations will be discussed in view of Islam.),
wherein transmitting the first reference signal and the second reference signal over the antenna port comprises: (FIG. 10, the base station 802 includes a flag in a MAC-CE message that identifies a CSI-RS resource set for beam management, where the flag indicates if the CSI-RS resources in the CSI-RS resource set are transmitted using the same TRP TX beams that were used the last time the CSI-RS resource set was triggered for beam management. In step s1006, base station 802 transmits the CSI-RS resources in different TRP TX beams. That is, for example, in step s1006 base station 802 uses a first TRP TX beam to transmit a first CSI-RS and uses a second TRP TX beam to transmit a second CSI-RS, see [0065]-[0071]. FIG. 14, the process 1400 begins in step s1402. The process 1400 is performed by base station 802 regarding UE 804. Step s1402 comprises using a first TX beam to transmit a first reference signal to a UE. Step s1404 comprises using a second TX beam to transmit a second reference signal to the UE, see [0111]-[0119]. The missing/crossed out limitations will be discussed in view of Kang.).
As noted above, Nilsson  is silent about the aforementioned missing/crossed limitations of: (1) transmitting a first reference signal associated with the first data stream via the first directional beam over an antenna port and a second reference signal associated with the second data stream via the second directional beam over the antenna port, (2) transmitting the first reference signal and the second reference signal on a same set of time-frequency resources.
 However, Islam discloses the missing/crossed limitations comprising: (1) transmitting a first reference signal associated with the first data stream via the first directional beam over an antenna port and a second reference signal associated with the second data stream via the second directional beam over the antenna port (Transmitting the synchronization signal blocks also include, for example, transmitting each synchronization signal block of the set of synchronization signal blocks using a relatively wider beam. For instance, base station 105-c may use a first beam configuration having a first width greater than a second width of a second beam configuration, where the second beam configuration may be associated with transmitting a synchronization signal block over multiple component carriers of the set of component carriers from a same antenna port (such as described with reference to FIGS. 1, 2, 4, and 6), see [0094]. Transmitting each synchronization signal block includes transmitting each synchronization signal block using a different antenna port of the base station or using a same antenna port of the base station. In some cases, transmitting each synchronization signal block on the one or more component carriers includes transmitting each synchronization signal block on different component carriers of the set of component carriers, each synchronization signal block associated with a different component carrier of the set of component carriers. In some examples, transmitting each synchronization signal block includes transmitting each synchronization signal block using a first beam configuration having a first width greater than a second width of a second beam configuration, the second beam configuration associated with transmitting a synchronization signal block over multiple component carriers of the set of component carriers from a same antenna port. In some cases, the first beam configuration is based at least in part on a plurality of beam directions, see [0113].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Nilsson’s  method by adding the teachings of Islam in order to make a more effective method by providing more efficient resource utilization, see (Islam, [0073].).
Kang discloses the missing/crossed limitations comprising: (1) transmitting the first reference signal and the second reference signal on a same set of time-frequency resources (The base station 110 transmits the multiple first reference signals and the multiple second reference signals with reference to the beams. Specifically, the base station 110 may simultaneously transmit a reference signal corresponding to the first polarization of the same beam and a reference signal corresponding to the second polarization of the same beam. In the same time-frequency resource, different covering codes may be used to distinguish a reference signal corresponding to the first polarization from a reference signal corresponding to the second polarization, see [0087]. FIG. 9, in operation 940, the base station 110 transmit the first reference signal and the second reference signal in the determined beam direction. The base station 110 transmits the first reference signal and the second reference signal in one subframe (which may be referred to as a "BRS subframe"). The subframe may include first symbols corresponding to the first reference signal and second symbols corresponding to the second reference signal. The first symbols and the second symbols may correspond to the same time-frequency resource in an RB. An orthogonal cover sequence has been applied to the first symbols and the second symbols in operations 920 and 930, and thus, even when the first symbols and the second symbols correspond to the same time-frequency resource, the terminal 120 may not experience the effect of interference, see [0125].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Nilsson’s  method by adding the teachings of Kang in order to make a more effective method by improving data quality by using polarization information, see (Kang, [0017].).
Regarding claim 9, Nilsson teaches a method for wireless communication at a user equipment (UE), comprising:
determining a first directional beam for receiving a first data stream from a network entity and a second directional beam for receiving a second data stream from the network entity (FIG. 1 illustrates a P1 beam sweep. FIGS. 2A and 2B illustrate P2 and P3 beam sweeps, respectively. The P1, P2, and P3 procedures are also known as the P1 beam sweep, P2 beam sweep, and P3 beam sweep, respectively. FIG. 2A,  the P2 procedure is used to select a suitable narrow TRP TX beam for use in communicating with UE 104. FIG. 2B, the P3 enables UE 104 to select a "best" UE receive (RX) beam. After finding a suitable narrow TRP TX beam as a result of performing a P2 beam sweep, in the P3 procedure shown in FIG. 2B, base station 102 transmits a burst of reference signals using one narrow beam 207. The UE 104 uses different receiving (RX) beams 205 to receive signal(s) from base station 102 to find a suitable RX beam at UE 104. That is, UE 104 can sweep through different UE RX directional beams 205, perform measurements on the CSI-RS and select a preferred UE RX directional beams (e.g., UE RX beam 214), see [0003]-[0007]. FIG. 3 illustrates beam sets including narrow beams (NB1, NB2, . . . ) and wide beams (WB1, WB2, . . . ). The wide beams may be used in the P1 procedure described above to find a coarse direction of UE 104 with respect to base station 102. The narrow beams may be used in the P2 procedure to find a narrow TX beam that is suitable for data transmission to UE 104. FIGS. 6A and 6B illustrate cell transmitting one or multiple SSBs, respectively. FIG. 8, a UE 804 is configured with reporting the best TRP TX beam out of a set of TX beams 852, 854, and 856, and corresponding RSRP during aperiodic P2 beam sweeps and that the UE has almost equally good RSRP for two different TRP TX beams (e.g., beams 854 and 856), see [0045]. This technique is used for determining a first directional beam for receiving a first data stream to a user equipment (UE) and a second directional beam to use to transmit a second data stream to the UE.); and 
receiving a first reference signal associated with the first data stream via the first directional beam (There are three different implementations of beamforming at a TRP--analog beamforming, digital beamforming, and hybrid beamforming. One type of beamforming antenna architecture that has been agreed to study in 3GPP for the NR access technology is the concept of antenna panels, both at the TRP and at the UE. FIG. 4 illustrates an example with two panels where each panel is connected to one TXRU per polarization, see [0010]. FIG. 9, in step s906, base station 802 transmits the CSI-RS resources in different TRP TX beams. That is, for example, in step s906 base station 802 uses a first TRP TX beam to transmit a first CSI-RS and uses a second TRP TX beam to transmit a second CSI-RS, see [0048]-[0063]. FIG. 10, in step s1006, base station 802 transmits the CSI-RS resources in different TRP TX beams. That is, for example, in step s1006 base station 802 uses a first TRP TX beam to transmit a first CSI-RS and uses a second TRP TX beam to transmit a second CSI-RS, see [0065]-[0071]. FIG. 14, the process 1400 begins in step s1402. The process 1400 is performed by base station 802 regarding UE 804. Step s1402 comprises using a first TX beam to transmit a first reference signal to a UE. Step s1404 comprises using a second TX beam to transmit a second reference signal to the UE, see [0111]-[0119]. The missing/crossed out limitations will be discussed in view of Islam.),
wherein receiving the first reference signal and the second reference signal over the antenna port comprises (FIG. 10, the base station 802 includes a flag in a MAC-CE message that identifies a CSI-RS resource set for beam management, where the flag indicates if the CSI-RS resources in the CSI-RS resource set are transmitted using the same TRP TX beams that were used the last time the CSI-RS resource set was triggered for beam management. In step s1006, base station 802 transmits the CSI-RS resources in different TRP TX beams. That is, for example, in step s1006 base station 802 uses a first TRP TX beam to transmit a first CSI-RS and uses a second TRP TX beam to transmit a second CSI-RS, see [0065]-[0071]. FIG. 14, the process 1400 begins in step s1402. The process 1400 is performed by base station 802 regarding UE 804. Step s1402 comprises using a first TX beam to transmit a first reference signal to a UE. Step s1404 comprises using a second TX beam to transmit a second reference signal to the UE, see [0111]-[0119]. The missing/crossed out limitations will be discussed in view of Kang.).
 As noted above, Nilsson  is silent about the aforementioned missing/crossed limitations of: (1) receiving a first reference signal associated with the first data stream via the first directional beam over an antenna port and a second reference signal associated with the second data stream via the second directional beam over the antenna port, (2) wherein receiving the first reference signal and the second reference signal over the antenna port comprises receiving the first reference signal and the second reference signal on a same set of time-frequency resources.
 However, Islam discloses the missing/crossed limitations comprising: (1) receiving a first reference signal associated with the first data stream via the first directional beam over an antenna port and a second reference signal associated with the second data stream via the second directional beam over the antenna port (Transmitting the synchronization signal blocks also include, for example, transmitting each synchronization signal block of the set of synchronization signal blocks using a relatively wider beam. For instance, base station 105-c may use a first beam configuration having a first width greater than a second width of a second beam configuration, where the second beam configuration may be associated with transmitting a synchronization signal block over multiple component carriers of the set of component carriers from a same antenna port (such as described with reference to FIGS. 1, 2, 4, and 6), see [0094]. Transmitting each synchronization signal block includes transmitting each synchronization signal block using a different antenna port of the base station or using a same antenna port of the base station. In some cases, transmitting each synchronization signal block on the one or more component carriers includes transmitting each synchronization signal block on different component carriers of the set of component carriers, each synchronization signal block associated with a different component carrier of the set of component carriers. In some examples, transmitting each synchronization signal block includes transmitting each synchronization signal block using a first beam configuration having a first width greater than a second width of a second beam configuration, the second beam configuration associated with transmitting a synchronization signal block over multiple component carriers of the set of component carriers from a same antenna port. In some cases, the first beam configuration is based at least in part on a plurality of beam directions, see [0113].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Nilsson’s  method by adding the teachings of Islam in order to make a more effective method by providing more efficient resource utilization, see (Islam, [0073].).
Kang discloses the missing/crossed limitations comprising: (2) wherein receiving the first reference signal and the second reference signal over the antenna port comprises receiving the first reference signal and the second reference signal on a same set of time-frequency resources (The base station 110 transmits the multiple first reference signals and the multiple second reference signals with reference to the beams. Specifically, the base station 110 may simultaneously transmit a reference signal corresponding to the first polarization of the same beam and a reference signal corresponding to the second polarization of the same beam. In the same time-frequency resource, different covering codes may be used to distinguish a reference signal corresponding to the first polarization from a reference signal corresponding to the second polarization, see [0087]. FIG. 9, in operation 940, the base station 110 transmit the first reference signal and the second reference signal in the determined beam direction. The base station 110 transmits the first reference signal and the second reference signal in one subframe (which may be referred to as a "BRS subframe"). The subframe may include first symbols corresponding to the first reference signal and second symbols corresponding to the second reference signal. The first symbols and the second symbols may correspond to the same time-frequency resource in an RB. An orthogonal cover sequence has been applied to the first symbols and the second symbols in operations 920 and 930, and thus, even when the first symbols and the second symbols correspond to the same time-frequency resource, the terminal 120 may not experience the effect of interference, see [0125].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Nilsson’s  method by adding the teachings of Kang in order to make a more effective method by improving data quality by using polarization information, see (Kang, [0017].).
Regarding claim 17, Nilsson teaches an apparatus for wireless communication, comprising: 
a processor, memory coupled with the processor (FIG. 16, base station 802 may comprise: processing circuitry (PC) 1602, which may include one or more processors (P) 1655 (e.g., one or more general purpose microprocessors and/or one or more other processors, such as an application specific integrated circuit (ASIC), field-programmable gate arrays (FPGAs), and the like), which processors may be co-located in a single housing or in a single data center or may be geographically distributed (i.e., base station 802 may be a distributed computing apparatus); a network interface 1668 comprising a transmitter (Tx) 1665 and a receiver (Rx) 1667 for enabling apparatus 1600 to transmit data to and receive data from other network nodes connected to a network 1610 (e.g., an Internet Protocol (IP) network) to which network interface 1648 is connected; communication circuitry 1648, which is coupled to an antenna arrangement 1649 comprising one or more antennas and which comprises a transmitter (Tx) 1645 and a receiver (Rx) 1647 for enabling the base station to transmit data and receive data (e.g., wirelessly transmit/receive data); and a local storage unit (a.k.a., "data storage system") 1608, which may include one or more non-volatile storage devices and/or one or more volatile storage devices, see [0125].); and 
instructions stored in the memory and executable by the processor to cause the apparatus to (In embodiments where PC 1602 includes a programmable processor, a computer program product (CPP) 1641 may be provided. CPP 1641 includes a computer readable medium (CRM) 1642 storing a computer program (CP) 1643 comprising computer readable instructions (CRI) 1644. CRM 1642 may be a non-transitory computer readable medium, such as, magnetic media (e.g., a hard disk), optical media, memory devices (e.g., random access memory, flash memory), and the like. In some embodiments, the CRI 1644 of computer program 1043 is configured such that when executed by PC 1602, the CRI causes the base station to perform steps described herein, see [0125].): 
determine a first directional beam to use to transmit a first data stream to a user equipment (UE) and a second directional beam to use to transmit a second data stream to the UE (FIG. 1 illustrates a P1 beam sweep. FIGS. 2A and 2B illustrate P2 and P3 beam sweeps, respectively. The P1, P2, and P3 procedures are also known as the P1 beam sweep, P2 beam sweep, and P3 beam sweep, respectively. FIG. 2A,  the P2 procedure is used to select a suitable narrow TRP TX beam for use in communicating with UE 104. FIG. 2B, the P3 enables UE 104 to select a "best" UE receive (RX) beam. After finding a suitable narrow TRP TX beam as a result of performing a P2 beam sweep, in the P3 procedure shown in FIG. 2B, base station 102 transmits a burst of reference signals using one narrow beam 207. The UE 104 uses different receiving (RX) beams 205 to receive signal(s) from base station 102 to find a suitable RX beam at UE 104. That is, UE 104 can sweep through different UE RX directional beams 205, perform measurements on the CSI-RS and select a preferred UE RX directional beams (e.g., UE RX beam 214), see [0003]-[0007]. FIG. 3 illustrates beam sets including narrow beams (NB1, NB2, . . . ) and wide beams (WB1, WB2, . . . ). The wide beams may be used in the P1 procedure described above to find a coarse direction of UE 104 with respect to base station 102. The narrow beams may be used in the P2 procedure to find a narrow TX beam that is suitable for data transmission to UE 104. FIGS. 6A and 6B illustrate cell transmitting one or multiple SSBs, respectively. FIG. 8, a UE 804 is configured with reporting the best TRP TX beam out of a set of TX beams 852, 854, and 856, and corresponding RSRP during aperiodic P2 beam sweeps and that the UE has almost equally good RSRP for two different TRP TX beams (e.g., beams 854 and 856), see [0045]. This technique is used for determining a first directional beam to use to transmit a first data stream to a user equipment (UE) and a second directional beam to use to transmit a second data stream to the UE.); and 
transmit a first reference signal associated with the first data stream via the first directional beam (There are three different implementations of beamforming at a TRP--analog beamforming, digital beamforming, and hybrid beamforming. One type of beamforming antenna architecture that has been agreed to study in 3GPP for the NR access technology is the concept of antenna panels, both at the TRP and at the UE. FIG. 4 illustrates an example with two panels where each panel is connected to one TXRU per polarization, see [0010]. FIG. 9, in step s906, base station 802 transmits the CSI-RS resources in different TRP TX beams. That is, for example, in step s906 base station 802 uses a first TRP TX beam to transmit a first CSI-RS and uses a second TRP TX beam to transmit a second CSI-RS, see [0048]-[0063]. FIG. 10, in step s1006, base station 802 transmits the CSI-RS resources in different TRP TX beams. That is, for example, in step s1006 base station 802 uses a first TRP TX beam to transmit a first CSI-RS and uses a second TRP TX beam to transmit a second CSI-RS, see [0065]-[0071]. FIG. 14, the process 1400 begins in step s1402. The process 1400 is performed by base station 802 regarding UE 804. Step s1402 comprises using a first TX beam to transmit a first reference signal to a UE. Step s1404 comprises using a second TX beam to transmit a second reference signal to the UE, see [0111]-[0119]. The missing/crossed out limitations will be discussed in view of Islam.),
wherein the instructions to transmit the first reference signal and the second reference signal over the antenna port are executable by the processor to cause the apparatus to (FIG. 16, base station 802 may comprise: processing circuitry (PC) 1602, which may include one or more processors (P) 1655 (e.g., one or more general purpose microprocessors and/or one or more other processors, such as an application specific integrated circuit (ASIC), field-programmable gate arrays (FPGAs), and the like), which processors may be co-located in a single housing or in a single data center or may be geographically distributed (i.e., base station 802 may be a distributed computing apparatus); a network interface 1668 comprising a transmitter (Tx) 1665 and a receiver (Rx) 1667 for enabling apparatus 1600 to transmit data to and receive data from other network nodes connected to a network 1610 (e.g., an Internet Protocol (IP) network) to which network interface 1648 is connected; communication circuitry 1648, which is coupled to an antenna arrangement 1649 comprising one or more antennas and which comprises a transmitter (Tx) 1645 and a receiver (Rx) 1647 for enabling the base station to transmit data and receive data (e.g., wirelessly transmit/receive data); and a local storage unit (a.k.a., "data storage system") 1608, which may include one or more non-volatile storage devices and/or one or more volatile storage devices, see [0125]. FIG. 10, the base station 802 includes a flag in a MAC-CE message that identifies a CSI-RS resource set for beam management, where the flag indicates if the CSI-RS resources in the CSI-RS resource set are transmitted using the same TRP TX beams that were used the last time the CSI-RS resource set was triggered for beam management. In step s1006, base station 802 transmits the CSI-RS resources in different TRP TX beams. That is, for example, in step s1006 base station 802 uses a first TRP TX beam to transmit a first CSI-RS and uses a second TRP TX beam to transmit a second CSI-RS, see [0065]-[0071]. FIG. 14, the process 1400 begins in step s1402. The process 1400 is performed by base station 802 regarding UE 804. Step s1402 comprises using a first TX beam to transmit a first reference signal to a UE. Step s1404 comprises using a second TX beam to transmit a second reference signal to the UE, see [0111]-[0119]. The missing/crossed out limitations will be discussed in view of Kang.).
As noted above, Nilsson  is silent about the aforementioned missing/crossed limitations of: (1) transmit a first reference signal associated with the first data stream via the first directional beam over an antenna port and a second reference signal associated with the second data stream via the second directional beam over the antenna port, (2) transmit the first reference signal and the second reference signal on a same set of time-frequency resources.
 However, Islam discloses the missing/crossed limitations comprising: (1) transmit a first reference signal associated with the first data stream via the first directional beam over an antenna port and a second reference signal associated with the second data stream via the second directional beam over the antenna port (Transmitting the synchronization signal blocks also include, for example, transmitting each synchronization signal block of the set of synchronization signal blocks using a relatively wider beam. For instance, base station 105-c may use a first beam configuration having a first width greater than a second width of a second beam configuration, where the second beam configuration may be associated with transmitting a synchronization signal block over multiple component carriers of the set of component carriers from a same antenna port (such as described with reference to FIGS. 1, 2, 4, and 6), see [0094]. Transmitting each synchronization signal block includes transmitting each synchronization signal block using a different antenna port of the base station or using a same antenna port of the base station. In some cases, transmitting each synchronization signal block on the one or more component carriers includes transmitting each synchronization signal block on different component carriers of the set of component carriers, each synchronization signal block associated with a different component carrier of the set of component carriers. In some examples, transmitting each synchronization signal block includes transmitting each synchronization signal block using a first beam configuration having a first width greater than a second width of a second beam configuration, the second beam configuration associated with transmitting a synchronization signal block over multiple component carriers of the set of component carriers from a same antenna port. In some cases, the first beam configuration is based at least in part on a plurality of beam directions, see [0113].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Nilsson’s  method by adding the teachings of Islam in order to make a more effective method by providing more efficient resource utilization, see (Islam, [0073].).
 Kang discloses the missing/crossed limitations comprising: (2) transmit the first reference signal and the second reference signal on a same set of time-frequency resources (The base station 110 transmits the multiple first reference signals and the multiple second reference signals with reference to the beams. Specifically, the base station 110 may simultaneously transmit a reference signal corresponding to the first polarization of the same beam and a reference signal corresponding to the second polarization of the same beam. In the same time-frequency resource, different covering codes may be used to distinguish a reference signal corresponding to the first polarization from a reference signal corresponding to the second polarization, see [0087]. FIG. 9, in operation 940, the base station 110 transmit the first reference signal and the second reference signal in the determined beam direction. The base station 110 transmits the first reference signal and the second reference signal in one subframe (which may be referred to as a "BRS subframe"). The subframe may include first symbols corresponding to the first reference signal and second symbols corresponding to the second reference signal. The first symbols and the second symbols may correspond to the same time-frequency resource in an RB. An orthogonal cover sequence has been applied to the first symbols and the second symbols in operations 920 and 930, and thus, even when the first symbols and the second symbols correspond to the same time-frequency resource, the terminal 120 may not experience the effect of interference, see [0125].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Nilsson’s  method by adding the teachings of Kang in order to make a more effective method by improving data quality by using polarization information, see (Kang, [0017].).
Regarding claim 25, Nilsson teaches  an apparatus for wireless communication at a user equipment (UE), comprising: 
a processor, memory coupled with the processor (FIG. 17, UE 804 may comprise: processing circuitry (PC) 1702, which may include one or more processors (P) 1755 (e.g., one or more general purpose microprocessors and/or one or more other processors, such as an application specific integrated circuit (ASIC), field-programmable gate arrays (FPGAs), and the like); communication circuitry 1748, which is coupled to an antenna arrangement 1749 comprising one or more antennas and which comprises a transmitter (Tx) 1745 and a receiver (Rx) 1747 for enabling UE 804 to transmit data and receive data (e.g., wirelessly transmit/receive data); and a local storage unit (a.k.a., "data storage system") 1708, which may include one or more non-volatile storage devices and/or one or more volatile storage devices, see [0126].); and 
instructions stored in the memory and executable by the processor to cause the apparatus to (In embodiments where PC 1702 includes a programmable processor, a computer program product (CPP) 1741 may be provided. CPP 1741 includes a computer readable medium (CRM) 1742 storing a computer program (CP) 1743 comprising computer readable instructions (CRI) 1744. CRM 1742 may be a non-transitory computer readable medium, such as, magnetic media (e.g., a hard disk), optical media, memory devices (e.g., random access memory, flash memory), and the like. In some embodiments, the CRI 1744 of computer program 1743 is configured such that when executed by PC 1702, the CRI causes UE 804 to perform steps described herein (e.g., steps described herein with reference to the flow charts), see [0126].): 
determine a first directional beam for receiving a first data stream from a network entity and a second directional beam for receiving a second data stream from the network entity (FIG. 1 illustrates a P1 beam sweep. FIGS. 2A and 2B illustrate P2 and P3 beam sweeps, respectively. The P1, P2, and P3 procedures are also known as the P1 beam sweep, P2 beam sweep, and P3 beam sweep, respectively. FIG. 2A,  the P2 procedure is used to select a suitable narrow TRP TX beam for use in communicating with UE 104. FIG. 2B, the P3 enables UE 104 to select a "best" UE receive (RX) beam. After finding a suitable narrow TRP TX beam as a result of performing a P2 beam sweep, in the P3 procedure shown in FIG. 2B, base station 102 transmits a burst of reference signals using one narrow beam 207. The UE 104 uses different receiving (RX) beams 205 to receive signal(s) from base station 102 to find a suitable RX beam at UE 104. That is, UE 104 can sweep through different UE RX directional beams 205, perform measurements on the CSI-RS and select a preferred UE RX directional beams (e.g., UE RX beam 214), see [0003]-[0007]. FIG. 3 illustrates beam sets including narrow beams (NB1, NB2, . . . ) and wide beams (WB1, WB2, . . . ). The wide beams may be used in the P1 procedure described above to find a coarse direction of UE 104 with respect to base station 102. The narrow beams may be used in the P2 procedure to find a narrow TX beam that is suitable for data transmission to UE 104. FIGS. 6A and 6B illustrate cell transmitting one or multiple SSBs, respectively. FIG. 8, a UE 804 is configured with reporting the best TRP TX beam out of a set of TX beams 852, 854, and 856, and corresponding RSRP during aperiodic P2 beam sweeps and that the UE has almost equally good RSRP for two different TRP TX beams (e.g., beams 854 and 856), see [0045]. This technique is used to determine a first directional beam for receiving a first data stream to a user equipment (UE) and a second directional beam to use to transmit a second data stream to the UE.); and 
receive a first reference signal associated with the first data stream via the first directional beam  (There are three different implementations of beamforming at a TRP--analog beamforming, digital beamforming, and hybrid beamforming. One type of beamforming antenna architecture that has been agreed to study in 3GPP for the NR access technology is the concept of antenna panels, both at the TRP and at the UE. FIG. 4 illustrates an example with two panels where each panel is connected to one TXRU per polarization, see [0010]. FIG. 9, in step s906, base station 802 transmits the CSI-RS resources in different TRP TX beams. That is, for example, in step s906 base station 802 uses a first TRP TX beam to transmit a first CSI-RS and uses a second TRP TX beam to transmit a second CSI-RS, see [0048]-[0063]. FIG. 10, in step s1006, base station 802 transmits the CSI-RS resources in different TRP TX beams. That is, for example, in step s1006 base station 802 uses a first TRP TX beam to transmit a first CSI-RS and uses a second TRP TX beam to transmit a second CSI-RS, see [0065]-[0071]. FIG. 14, the process 1400 begins in step s1402. The process 1400 is performed by base station 802 regarding UE 804. Step s1402 comprises using a first TX beam to transmit a first reference signal to a UE. Step s1404 comprises using a second TX beam to transmit a second reference signal to the UE, see [0111]-[0119]. The missing/crossed out limitations will be discussed in view of Islam.),
wherein the instructions to receive the first reference signal and the second reference signal over the antenna port are executable by the processor to cause the apparatus to (FIG. 17, UE 804 may comprise: processing circuitry (PC) 1702, which may include one or more processors (P) 1755 (e.g., one or more general purpose microprocessors and/or one or more other processors, such as an application specific integrated circuit (ASIC), field-programmable gate arrays (FPGAs), and the like); communication circuitry 1748, which is coupled to an antenna arrangement 1749 comprising one or more antennas and which comprises a transmitter (Tx) 1745 and a receiver (Rx) 1747 for enabling UE 804 to transmit data and receive data (e.g., wirelessly transmit/receive data); and a local storage unit (a.k.a., "data storage system") 1708, which may include one or more non-volatile storage devices and/or one or more volatile storage devices, see [0126]. FIG. 10, the base station 802 includes a flag in a MAC-CE message that identifies a CSI-RS resource set for beam management, where the flag indicates if the CSI-RS resources in the CSI-RS resource set are transmitted using the same TRP TX beams that were used the last time the CSI-RS resource set was triggered for beam management. In step s1006, base station 802 transmits the CSI-RS resources in different TRP TX beams. That is, for example, in step s1006 base station 802 uses a first TRP TX beam to transmit a first CSI-RS and uses a second TRP TX beam to transmit a second CSI-RS, see [0065]-[0071]. FIG. 14, the process 1400 begins in step s1402. The process 1400 is performed by base station 802 regarding UE 804. Step s1402 comprises using a first TX beam to transmit a first reference signal to a UE. Step s1404 comprises using a second TX beam to transmit a second reference signal to the UE, see [0111]-[0119]. The missing/crossed out limitations will be discussed in view of Kang.).
As noted above, Nilsson  is silent about the aforementioned missing/crossed limitations of: (1) transmit the first reference signal and the second reference signal on a same set of time-frequency resources, (2) wherein the instructions to receive the first reference signal and the second reference signal over the antenna port are executable by the processor to cause the apparatus to receive the first reference signal and the second reference signal on a same set of time-frequency resources.
However, Islam discloses the missing/crossed limitations comprising: (1) wherein the instructions to receive the first reference signal and the second reference signal over the antenna port are executable by the processor to cause the apparatus to receive the first reference signal and the second reference signal on a same set of time-frequency resources (Transmitting the synchronization signal blocks also include, for example, transmitting each synchronization signal block of the set of synchronization signal blocks using a relatively wider beam. For instance, base station 105-c may use a first beam configuration having a first width greater than a second width of a second beam configuration, where the second beam configuration may be associated with transmitting a synchronization signal block over multiple component carriers of the set of component carriers from a same antenna port (such as described with reference to FIGS. 1, 2, 4, and 6), see [0094]. Transmitting each synchronization signal block includes transmitting each synchronization signal block using a different antenna port of the base station or using a same antenna port of the base station. In some cases, transmitting each synchronization signal block on the one or more component carriers includes transmitting each synchronization signal block on different component carriers of the set of component carriers, each synchronization signal block associated with a different component carrier of the set of component carriers. In some examples, transmitting each synchronization signal block includes transmitting each synchronization signal block using a first beam configuration having a first width greater than a second width of a second beam configuration, the second beam configuration associated with transmitting a synchronization signal block over multiple component carriers of the set of component carriers from a same antenna port. In some cases, the first beam configuration is based at least in part on a plurality of beam directions, see [0113].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Nilsson’s  method by adding the teachings of Islam in order to make a more effective method by providing more efficient resource utilization, see (Islam, [0073].).
However, Kang discloses the missing/crossed limitations comprising: (2) wherein the instructions to receive the first reference signal and the second reference signal over the antenna port are executable by the processor to cause the apparatus to receive the first reference signal and the second reference signal on a same set of time-frequency resources. (The base station 110 transmits the multiple first reference signals and the multiple second reference signals with reference to the beams. Specifically, the base station 110 may simultaneously transmit a reference signal corresponding to the first polarization of the same beam and a reference signal corresponding to the second polarization of the same beam. In the same time-frequency resource, different covering codes may be used to distinguish a reference signal corresponding to the first polarization from a reference signal corresponding to the second polarization, see [0087]. FIG. 9, in operation 940, the base station 110 transmit the first reference signal and the second reference signal in the determined beam direction. The base station 110 transmits the first reference signal and the second reference signal in one subframe (which may be referred to as a "BRS subframe"). The subframe may include first symbols corresponding to the first reference signal and second symbols corresponding to the second reference signal. The first symbols and the second symbols may correspond to the same time-frequency resource in an RB. An orthogonal cover sequence has been applied to the first symbols and the second symbols in operations 920 and 930, and thus, even when the first symbols and the second symbols correspond to the same time-frequency resource, the terminal 120 may not experience the effect of interference, see [0125].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Nilsson’s  method by adding the teachings of Kang in order to make a more effective method by improving data quality by using polarization information, see (Kang, [0017].).
 Claims 3, 11, 19, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson et al. (US 20210195605, henceforth “Nilsson”) in view of  Islam et al. (US 20180139036, henceforth “Islam”) , Kang (US 20200007197, henceforth “Kang”) and in view of  Guo et al. (US 20180013481, henceforth “Guo”).
Regarding claim 3, Nilsson, Kang and Islam teach all the claim limitations of claim 1 above; and Nilsson further teaches further comprising: 
transmitting a first transmission over (FIG. 3 illustrates beam sets including narrow beams (NB1, NB2, . . . ) and wide beams (WB1, WB2, . . . ). The wide beams may be used in the P1 procedure described above to find a coarse direction of UE 104 with respect to base station 102. The narrow beams may be used in the P2 procedure to find a narrow TX beam that is suitable for data transmission to UE 104, see [0008]. FIG. 5 shows an exemplary SSB. FIGS. 6A and 6B illustrate cell transmitting one or multiple SSBs, respectively. FIG. 9 is a message flow diagram illustrating a message flow 900 according to an embodiment. In this embodiment, base station 802 includes a flag in a DCI that identifies a CSI-RS resource set for beam management, where the flag indicates if the CSI-RS resources in the CSI-RS resources set are transmitted using the same TRP TX beams that were used the last time the CSI-RS resource set was triggered for beam management, see [0047]. The step s902 includes base station 802 transmitting to UE 804 a Radio Resource Control (RRC) message 902 that comprises measurement configuration information that configures the UE with a CSI-RS resource set for beam management. For example, the measurement configuration information may include, among other things, a trigger state information element (IE) (an IE is a data structure containing data and/or a set of one or more other IEs) that contains an associated report IE that contains a pointer (i.e., an index) to a particular CSI-RS resource set contained in a report setting identified by an identifier included in the associated report IE, see [0048]. In step s906, base station 802 transmits the CSI-RS resources in different TRP TX beams. That is, for example, in step s906 base station 802 uses a first TRP TX beam to transmit a first CSI-RS  resources and uses a second TRP TX beam to transmit a second CSI-RS resources, see [0049]-[0063]. FIG. 14, the process 1400 begins in step s1402. The process 1400 is performed by base station 802 regarding UE 804. Step s1402 comprises using a first TX beam to transmit a first reference signal to a UE. Step s1404 comprises using a second TX beam to transmit a second reference signal to the UE, see [0111]-[0119]. FIG. 16, the communication circuitry 1648, which is coupled to an antenna arrangement 1649 comprising one or more antennas and which comprises a transmitter (Tx) 1645 and a receiver (Rx) 1647 for enabling the base station to transmit data and receive data (e.g., wirelessly transmit/receive data), see [0125]. The missing/crossed out limitations will be discussed in view of Park.).
As noted above, Nilsson  is silent about the aforementioned missing/crossed limitations of: (1) transmitting a first transmission over the same set of time-frequency resources via the first directional beam and a second transmission over the same set of time-frequency resources via the second directional beam, the first transmission comprising the first data stream and the first reference signal and the second transmission comprising the second data stream and the second reference signal. 
However, Guo discloses the missing/crossed limitations comprising: (1) transmitting a first transmission over the same set of time-frequency resources via the first directional beam and a second transmission over the same set of time-frequency resources via the second directional beam, the first transmission comprising the first data stream and the first reference signal and the second transmission comprising the second data stream and the second reference signal (In one embodiment, the two transmissions can be made via two different serving beams…In one embodiment, the first transmission and the second transmission occur on the same (time/frequency) radio resources, [0082].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Nilsson’s  method by adding the teachings of Guo in order to make a more effective method by carrying content by the multiple transmissions to avoid interference, if a UE uses only one UE beam to receive or send multiple transmissions on the same radio resources through different network beams. The network is able to dynamically decide whether to carry same or different content in the downlink (DL) transmissions and indicate information to the UE about whether the content is the same or different, see (Guo, [0063], [0073].).
Regarding claim 11, Nilsson, Kang and Islam teach all the claim limitations of claim 9 above; and Nilsson further teaches further comprising: receiving a first transmission over (FIG. 3 illustrates beam sets including narrow beams (NB1, NB2, . . . ) and wide beams (WB1, WB2, . . . ). The wide beams may be used in the P1 procedure described above to find a coarse direction of UE 104 with respect to base station 102. The narrow beams may be used in the P2 procedure to find a narrow TX beam that is suitable for data transmission to UE 104, see [0008]. FIG. 5 shows an exemplary SSB. FIGS. 6A and 6B illustrate cell transmitting one or multiple SSBs, respectively. FIG. 9 is a message flow diagram illustrating a message flow 900 according to an embodiment. In this embodiment, base station 802 includes a flag in a DCI that identifies a CSI-RS resource set for beam management, where the flag indicates if the CSI-RS resources in the CSI-RS resources set are transmitted using the same TRP TX beams that were used the last time the CSI-RS resource set was triggered for beam management, see [0047]. The step s902 includes base station 802 transmitting to UE 804 a Radio Resource Control (RRC) message 902 that comprises measurement configuration information that configures the UE with a CSI-RS resource set for beam management. For example, the measurement configuration information may include, among other things, a trigger state information element (IE) (an IE is a data structure containing data and/or a set of one or more other IEs) that contains an associated report IE that contains a pointer (i.e., an index) to a particular CSI-RS resource set contained in a report setting identified by an identifier included in the associated report IE, see [0048]. In step s906, base station 802 transmits the CSI-RS resources in different TRP TX beams. That is, for example, in step s906 base station 802 uses a first TRP TX beam to transmit a first CSI-RS  resources and uses a second TRP TX beam to transmit a second CSI-RS resources, see [0049]-[0063]. FIG. 14, the process 1400 begins in step s1402. The process 1400 is performed by base station 802 regarding UE 804. Step s1402 comprises using a first TX beam to transmit a first reference signal to a UE. Step s1404 comprises using a second TX beam to transmit a second reference signal to the UE, see [0111]-[0119]. FIG. 16, the communication circuitry 1648, which is coupled to an antenna arrangement 1649 comprising one or more antennas and which comprises a transmitter (Tx) 1645 and a receiver (Rx) 1647 for enabling the base station to transmit data and receive data (e.g., wirelessly transmit/receive data), see [0125]. The missing/crossed out limitations will be discussed in view of Park.).
As noted above, Nilsson  is silent about the aforementioned missing/crossed limitations of: (1) receiving a first transmission over a set of time-frequency resources via the first directional beam and a second transmission over the set of time-frequency resources via the second directional beam, the first transmission comprising the first data stream and the first reference signal and the second transmission comprising the second data stream and the second reference signal. However, Park discloses the missing/crossed limitations comprising: (1) receiving a first transmission over a set of time-frequency resources via the first directional beam and a second transmission over the set of time-frequency resources via the second directional beam, the first transmission comprising the first data stream and the first reference signal and the second transmission comprising the second data stream and the second reference signal (FIG. 8 is a diagram depicting OFDM radio resources. The resource grid may be in a structure of frequency domain 802 and time domain 803. A resource unit identified by a subcarrier index and a symbol index may be a resource element 805, see [0236]. A gNB may transmit a downlink control information comprising a downlink or uplink resource block assignment to a wireless device. A base station may transmit to or receive from, a wireless device, data packets (e.g. transport blocks) scheduled and transmitted via one or more resource blocks and one or more slots according to parameters in a downlink control information and/or RRC message(s), see [0236]. FIG. 26 shows an information element of the access information indicating the first resources associated with the first beam (e.g., and/or first TRP, first  TAG, first CORESET(s), first TCI-state(s), first QCL-type, etc.) and/or the second resources associated with the second beam (e.g., and/or second TRP, second TAG, second CORESET(s), second TCI-state(s), second QCL-type, etc.). In an example, the access information may indicate that the first TA is associated with the first resources. In an example, the access information may indicate that the second TA is associated with the second resources, see [0323]. This technique is used for receiving a first transmission over a set of time-frequency resources via the first directional beam and a second transmission over the set of time-frequency resources via the second directional beam, the first transmission comprising the first data stream and the first reference signal and the second transmission comprising the second data stream and the second reference signal.).).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Nilsson’s  method by adding the teachings of Park in order to make a more effective method by performing at least one of signal coding/processing, data processing, power control, input/output processing, and/or any other functionality that may enable the wireless device 110, the base station 1 120A and/or the base station 2 120B to operate in a wireless environment, see (Park, [0208].).
Regarding claim 19, Nilsson, Kang and Islam teach all the claim limitations of claim 17 above; and Nilsson further teaches wherein the instructions are further executable by the processor to cause the apparatus to: transmit a first transmission over (FIG. 3 illustrates beam sets including narrow beams (NB1, NB2, . . . ) and wide beams (WB1, WB2, . . . ). The wide beams may be used in the P1 procedure described above to find a coarse direction of UE 104 with respect to base station 102. The narrow beams may be used in the P2 procedure to find a narrow TX beam that is suitable for data transmission to UE 104, see [0008]. FIG. 5 shows an exemplary SSB. FIGS. 6A and 6B illustrate cell transmitting one or multiple SSBs, respectively. FIG. 9 is a message flow diagram illustrating a message flow 900 according to an embodiment. In this embodiment, base station 802 includes a flag in a DCI that identifies a CSI-RS resource set for beam management, where the flag indicates if the CSI-RS resources in the CSI-RS resources set are transmitted using the same TRP TX beams that were used the last time the CSI-RS resource set was triggered for beam management, see [0047]. The step s902 includes base station 802 transmitting to UE 804 a Radio Resource Control (RRC) message 902 that comprises measurement configuration information that configures the UE with a CSI-RS resource set for beam management. For example, the measurement configuration information may include, among other things, a trigger state information element (IE) (an IE is a data structure containing data and/or a set of one or more other IEs) that contains an associated report IE that contains a pointer (i.e., an index) to a particular CSI-RS resource set contained in a report setting identified by an identifier included in the associated report IE, see [0048]. In step s906, base station 802 transmits the CSI-RS resources in different TRP TX beams. That is, for example, in step s906 base station 802 uses a first TRP TX beam to transmit a first CSI-RS  resources and uses a second TRP TX beam to transmit a second CSI-RS resources, see [0049]-[0063]. FIG. 14, the process 1400 begins in step s1402. The process 1400 is performed by base station 802 regarding UE 804. Step s1402 comprises using a first TX beam to transmit a first reference signal to a UE. Step s1404 comprises using a second TX beam to transmit a second reference signal to the UE, see [0111]-[0119]. FIG. 16, the communication circuitry 1648, which is coupled to an antenna arrangement 1649 comprising one or more antennas and which comprises a transmitter (Tx) 1645 and a receiver (Rx) 1647 for enabling the base station to transmit data and receive data (e.g., wirelessly transmit/receive data), see [0125]. The missing/crossed out limitations will be discussed in view of Park.).
As noted above, Nilsson  is silent about the aforementioned missing/crossed limitations of: (1) transmit a first transmission over a set of time-frequency resources via the first directional beam and a second transmission over the set of time-frequency resources via the second directional beam, the first transmission comprising the first data stream and the first reference signal and the second transmission comprising the second data stream and the second reference signal. However, Park discloses the missing/crossed limitations comprising: (1) transmit a first transmission over a set of time-frequency resources via the first directional beam and a second transmission over the set of time-frequency resources via the second directional beam, the first transmission comprising the first data stream and the first reference signal and the second transmission comprising the second data stream and the second reference signal (FIG. 8 is a diagram depicting OFDM radio resources. The resource grid may be in a structure of frequency domain 802 and time domain 803. A resource unit identified by a subcarrier index and a symbol index may be a resource element 805, see [0236]. A gNB may transmit a downlink control information comprising a downlink or uplink resource block assignment to a wireless device. A base station may transmit to or receive from, a wireless device, data packets (e.g. transport blocks) scheduled and transmitted via one or more resource blocks and one or more slots according to parameters in a downlink control information and/or RRC message(s), see [0236]. FIG. 26 shows an information element of the access information indicating the first resources associated with the first beam (e.g., and/or first TRP, first  TAG, first CORESET(s), first TCI-state(s), first QCL-type, etc.) and/or the second resources associated with the second beam (e.g., and/or second TRP, second TAG, second CORESET(s), second TCI-state(s), second QCL-type, etc.). In an example, the access information may indicate that the first TA is associated with the first resources. In an example, the access information may indicate that the second TA is associated with the second resources, see [0323]. This technique is used for transmitting a first transmission over a set of time-frequency resources via the first directional beam and a second transmission over the set of time-frequency resources via the second directional beam, the first transmission comprising the first data stream and the first reference signal and the second transmission comprising the second data stream and the second reference signal.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Nilsson’s  method by adding the teachings of Park in order to make a more effective method by performing at least one of signal coding/processing, data processing, power control, input/output processing, and/or any other functionality that may enable the wireless device 110, the base station 1 120A and/or the base station 2 120B to operate in a wireless environment, see (Park, [0208].).
Regarding claim 27, Nilsson, Kang and Islam teach all the claim limitations of claim 25 above; and Nilsson further teaches wherein the instructions are further executable by the processor to cause the apparatus to: receive a first transmission over (FIG. 3 illustrates beam sets including narrow beams (NB1, NB2, . . . ) and wide beams (WB1, WB2, . . . ). The wide beams may be used in the P1 procedure described above to find a coarse direction of UE 104 with respect to base station 102. The narrow beams may be used in the P2 procedure to find a narrow TX beam that is suitable for data transmission to UE 104, see [0008]. FIG. 5 shows an exemplary SSB. FIGS. 6A and 6B illustrate cell transmitting one or multiple SSBs, respectively. FIG. 9 is a message flow diagram illustrating a message flow 900 according to an embodiment. In this embodiment, base station 802 includes a flag in a DCI that identifies a CSI-RS resource set for beam management, where the flag indicates if the CSI-RS resources in the CSI-RS resources set are transmitted using the same TRP TX beams that were used the last time the CSI-RS resource set was triggered for beam management, see [0047]. The step s902 includes base station 802 transmitting to UE 804 a Radio Resource Control (RRC) message 902 that comprises measurement configuration information that configures the UE with a CSI-RS resource set for beam management. For example, the measurement configuration information may include, among other things, a trigger state information element (IE) (an IE is a data structure containing data and/or a set of one or more other IEs) that contains an associated report IE that contains a pointer (i.e., an index) to a particular CSI-RS resource set contained in a report setting identified by an identifier included in the associated report IE, see [0048]. In step s906, base station 802 transmits the CSI-RS resources in different TRP TX beams. That is, for example, in step s906 base station 802 uses a first TRP TX beam to transmit a first CSI-RS  resources and uses a second TRP TX beam to transmit a second CSI-RS resources, see [0049]-[0063]. FIG. 14, the process 1400 begins in step s1402. The process 1400 is performed by base station 802 regarding UE 804. Step s1402 comprises using a first TX beam to transmit a first reference signal to a UE. Step s1404 comprises using a second TX beam to transmit a second reference signal to the UE, see [0111]-[0119]. FIG. 16, the communication circuitry 1648, which is coupled to an antenna arrangement 1649 comprising one or more antennas and which comprises a transmitter (Tx) 1645 and a receiver (Rx) 1647 for enabling the base station to transmit data and receive data (e.g., wirelessly transmit/receive data), see [0125]. The missing/crossed out limitations will be discussed in view of Park.).
As noted above, Nilsson  is silent about the aforementioned missing/crossed limitations of: (1) receive a first transmission over a set of time-frequency resources via the first directional beam and a second transmission over the set of time-frequency resources via the second directional beam, the first transmission comprising the first data stream and the first reference signal and the second transmission comprising the second data stream and the second reference signal. However, Park discloses the missing/crossed limitations comprising: (1) receive a first transmission over a set of time-frequency resources via the first directional beam and a second transmission over the set of time-frequency resources via the second directional beam, the first transmission comprising the first data stream and the first reference signal and the second transmission comprising the second data stream and the second reference signal (FIG. 8 is a diagram depicting OFDM radio resources. The resource grid may be in a structure of frequency domain 802 and time domain 803. A resource unit identified by a subcarrier index and a symbol index may be a resource element 805, see [0236]. A gNB may transmit a downlink control information comprising a downlink or uplink resource block assignment to a wireless device. A base station may transmit to or receive from, a wireless device, data packets (e.g. transport blocks) scheduled and transmitted via one or more resource blocks and one or more slots according to parameters in a downlink control information and/or RRC message(s), see [0236]. FIG. 26 shows an information element of the access information indicating the first resources associated with the first beam (e.g., and/or first TRP, first  TAG, first CORESET(s), first TCI-state(s), first QCL-type, etc.) and/or the second resources associated with the second beam (e.g., and/or second TRP, second TAG, second CORESET(s), second TCI-state(s), second QCL-type, etc.). In an example, the access information may indicate that the first TA is associated with the first resources. In an example, the access information may indicate that the second TA is associated with the second resources, see [0323]. This technique is used for receiving a first transmission over a set of time-frequency resources via the first directional beam and a second transmission over the set of time-frequency resources via the second directional beam, the first transmission comprising the first data stream and the first reference signal and the second transmission comprising the second data stream and the second reference signal.).).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Nilsson’s  method by adding the teachings of Park in order to make a more effective method by performing at least one of signal coding/processing, data processing, power control, input/output processing, and/or any other functionality that may enable the wireless device 110, the base station 1 120A and/or the base station 2 120B to operate in a wireless environment, see (Park, [0208].).
Claims 4, 20  are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson et al. (US 20210195605, henceforth “Nilsson”) in view of  Islam et al. (US 20180139036, henceforth “Islam”), Kang (US 20200007197, henceforth “Kang”), Guo et al. (US 20180013481, henceforth “Guo”) and in view of  Park et al. (US 20200351730, henceforth “Park”).
Regarding claim 4, Nilsson, Kang, Guo and Islam teach all the claim limitations of claim 3 above; and Nilsson further teaches wherein transmitting the first transmission via the first directional beam and the second transmission via the second directional beam comprises: transmitting the first transmission via the first directional beam from  (FIG. 8 illustrates an example selection process between TRP beams, see [0045]. FIG. 14, the process 1400 begins in step s1402. The process 1400 is performed by base station 802 regarding UE 804. Step s1402 comprises using a first TX beam to transmit a first reference signal to a UE. Step s1404 comprises using a second TX beam to transmit a second reference signal to the UE, see [0111]-[0119]. The missing/crossed out limitations will be discussed in view of Park.).
As noted above, Nilsson  is silent about the aforementioned missing/crossed limitations of: (1) transmitting the first transmission via the first directional beam from a first transmission and reception point; and transmitting the second transmission via the second directional beam from a second transmission and reception point. However, Park discloses the missing/crossed limitations comprising: (1) transmitting the first transmission via the first directional beam from a first transmission and reception point; and transmitting the second transmission via the second directional beam from a second transmission and reception point (The first cell may use multiple transmission reception points (TRPs) (e.g., comprising a transmission point (TP) and/or a reception point (RP)) comprising a first TRP and/or a second TRP. In an example, the first TRP may serve (e.g., transmit) the first beam, and/or the second TRP may serve (e.g., transmit) the second beam, see [0305]. The first beam may be transmitted by the first TRP. The second beam may be transmitted by the second TRP, see [0310].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Nilsson’s  method by adding the teachings of Park in order to make a more effective method by performing at least one of signal coding/processing, data processing, power control, input/output processing, and/or any other functionality that may enable the wireless device 110, the base station 1 120A and/or the base station 2 120B to operate in a wireless environment, see (Park, [0208].).
Regarding claim 20, Nilsson, Kang, Guo and Islam teach all the claim limitations of claim 19 above; and Nilsson further teaches wherein the instructions to transmit the first transmission via the first directional beam and the second transmission via the second directional beam are executable by the processor to cause the apparatus to: transmit the first transmission via the first directional beam (FIG. 8 illustrates an example selection process between TRP beams, see [0045]. FIG. 14, the process 1400 begins in step s1402. The process 1400 is performed by base station 802 regarding UE 804. Step s1402 comprises using a first TX beam to transmit a first reference signal to a UE. Step s1404 comprises using a second TX beam to transmit a second reference signal to the UE, see [0111]-[0119]. The missing/crossed out limitations will be discussed in view of Park.).
As noted above, Nilsson  is silent about the aforementioned missing/crossed limitations of: (1) transmitting the first transmission via the first directional beam from a first transmission and reception point; and transmitting the second transmission via the second directional beam from a second transmission and reception point. However, Park discloses the missing/crossed limitations comprising: (1) transmitting the first transmission via the first directional beam from a first transmission and reception point; and transmitting the second transmission via the second directional beam from a second transmission and reception point (The first cell may use multiple transmission reception points (TRPs) (e.g., comprising a transmission point (TP) and/or a reception point (RP)) comprising a first TRP and/or a second TRP. In an example, the first TRP may serve (e.g., transmit) the first beam, and/or the second TRP may serve (e.g., transmit) the second beam, see [0305]. The first beam may be transmitted by the first TRP. The second beam may be transmitted by the second TRP, see [0310].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Nilsson’s  method by adding the teachings of Park in order to make a more effective method by performing at least one of signal coding/processing, data processing, power control, input/output processing, and/or any other functionality that may enable the wireless device 110, the base station 1 120A and/or the base station 2 120B to operate in a wireless environment, see (Park, [0208].).
Claims 5, 12, 13, 21, 28, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson et al. (US 20210195605, henceforth “Nilsson”) in view of  Islam et al. (US 20180139036, henceforth “Islam”), Kang (US 20200007197, henceforth “Kang”) , Guo et al. (US 20180013481, henceforth “Guo”)  and in view of  Nam et al. (US 20200120604, henceforth “Nam”).
Regarding claim 5, Nilsson, Islam, Guo and Kang teach all the claim limitations of claim 3 above; and Nilsson further teaches wherein transmitting the first transmission via the first directional beam and the second transmission via the second directional beam comprises: transmitting the first transmission via the first directional beam and the second transmission via the second directional beam (There are three different implementations of beamforming at a TRP--analog beamforming, digital beamforming, and hybrid beamforming. One type of beamforming antenna architecture that has been agreed to study in 3GPP for the NR access technology is the concept of antenna panels, both at the TRP and at the UE. A panel is an antenna array of single-polarized or dual-polarized antenna elements with typically one transmit/receive unit (TXRU) per polarization. An analog distribution network with phase shifters is used to steer the beam of each panel. Multiple panels can be stacked next to each other and digital beamforming can be performed across the panels. FIG. 4 illustrates an example with two panels where each panel is connected to one TXRU per polarization, see [0010].  FIG. 14, the process 1400 begins in step s1402. The process 1400 is performed by base station 802 regarding UE 804. Step s1402 comprises using a first TX beam to transmit a first reference signal to a UE. Step s1404 comprises using a second TX beam to transmit a second reference signal to the UE, see [0111]-[0119]. The missing/crossed out limitations will be discussed in view of Nam.).
As noted above, Nilsson  is silent about the aforementioned missing/crossed limitations of: (1) transmitting the first transmission via the first directional beam and the second transmission via the second directional beam comprises: transmitting the first transmission via the first directional beam and the second transmission via the second directional beam from a same antenna panel. However, Nam discloses the missing/crossed limitations comprising: (1) transmitting the first transmission via the first directional beam and the second transmission via the second directional beam comprises: transmitting the first transmission via the first directional beam and the second transmission via the second directional beam from a same antenna panel (FIG. 4B depicts a second scenario 420 in which the UE communicates using two beams 412, 414 from the antenna panel 1 406. FIG. 5A depicts a first scenario 500 in which the UE uses a first beam 510 from an antenna panel 1 506 to communicate with a TRP1 502 and a second beam 512 also from the antenna panel 1 506 to communicate with a TRP2 504, see [0067]-[0072]. This technique is used for transmitting the first transmission via the first directional beam and the second transmission via the second directional beam from a same antenna panel.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Nilsson’s  method by adding the teachings of Nam in order to make a more effective method by providing increased power savings and the flexibility to activate a sufficient number of links without sacrificing link performance during the DRX operation, see (Nam, [0062].).
 Regarding claim 13, Nilsson, Islam, Guo and Kang teach all the claim limitations of claim 11 above; and Nilsson further teaches wherein receiving the first transmission via the first directional beam and the second transmission via the second directional beam comprises: receiving the first transmission via the first directional beam and the second transmission via the second directional beam (There are three different implementations of beamforming at a TRP--analog beamforming, digital beamforming, and hybrid beamforming. One type of beamforming antenna architecture that has been agreed to study in 3GPP for the NR access technology is the concept of antenna panels, both at the TRP and at the UE. A panel is an antenna array of single-polarized or dual-polarized antenna elements with typically one transmit/receive unit (TXRU) per polarization. An analog distribution network with phase shifters is used to steer the beam of each panel. Multiple panels can be stacked next to each other and digital beamforming can be performed across the panels. FIG. 4 illustrates an example with two panels where each panel is connected to one TXRU per polarization, see [0010].  FIG. 14, the process 1400 begins in step s1402. The process 1400 is performed by base station 802 regarding UE 804. Step s1402 comprises using a first TX beam to transmit a first reference signal to a UE. Step s1404 comprises using a second TX beam to transmit a second reference signal to the UE, see [0111]-[0119]. The missing/crossed out limitations will be discussed in view of Nam.).
As noted above, Nilsson  is silent about the aforementioned missing/crossed limitations of: (1) transmitting the first transmission via the first directional beam and the second transmission via the second directional beam comprises: transmitting the first transmission via the first directional beam and the second transmission via the second directional beam from a same antenna panel. However, Nam discloses the missing/crossed limitations comprising: (1) transmitting the first transmission via the first directional beam and the second transmission via the second directional beam comprises: transmitting the first transmission via the first directional beam and the second transmission via the second directional beam from a same antenna panel (FIG. 4B depicts a second scenario 420 in which the UE communicates using two beams 412, 414 from the antenna panel 1 406. FIG. 5A depicts a first scenario 500 in which the UE uses a first beam 510 from an antenna panel 1 506 to communicate with a TRP1 502 and a second beam 512 also from the antenna panel 1 506 to communicate with a TRP2 504, see [0067]-[0072]. This technique is used for receiving the first transmission via the first directional beam and the second transmission via the second directional beam on a same antenna panel.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Nilsson’s  method by adding the teachings of Nam in order to make a more effective method by providing increased power savings and the flexibility to activate a sufficient number of links without sacrificing link performance during the DRX operation, see (Nam, [0062].).
Regarding claim 21, Nilsson, Islam, Guo and Kang teach all the claim limitations of claim 19 above; and Nilsson further teaches wherein the instructions to transmit the first transmission via the first directional beam and the second transmission via the second directional beam are executable by the processor to cause the apparatus to: transmit the first transmission via the first directional beam and the second transmission via the second directional beam (There are three different implementations of beamforming at a TRP--analog beamforming, digital beamforming, and hybrid beamforming. One type of beamforming antenna architecture that has been agreed to study in 3GPP for the NR access technology is the concept of antenna panels, both at the TRP and at the UE. A panel is an antenna array of single-polarized or dual-polarized antenna elements with typically one transmit/receive unit (TXRU) per polarization. An analog distribution network with phase shifters is used to steer the beam of each panel. Multiple panels can be stacked next to each other and digital beamforming can be performed across the panels. FIG. 4 illustrates an example with two panels where each panel is connected to one TXRU per polarization, see [0010].  FIG. 14, the process 1400 begins in step s1402. The process 1400 is performed by base station 802 regarding UE 804. Step s1402 comprises using a first TX beam to transmit a first reference signal to a UE. Step s1404 comprises using a second TX beam to transmit a second reference signal to the UE, see [0111]-[0119]. The missing/crossed out limitations will be discussed in view of Nam.).
As noted above, Nilsson  is silent about the aforementioned missing/crossed limitations of: (1) transmitting the first transmission via the first directional beam and the second transmission via the second directional beam comprises: transmitting the first transmission via the first directional beam and the second transmission via the second directional beam from a same antenna panel. However, Nam discloses the missing/crossed limitations comprising: (1) transmitting the first transmission via the first directional beam and the second transmission via the second directional beam comprises: transmitting the first transmission via the first directional beam and the second transmission via the second directional beam from a same antenna panel (FIG. 4B depicts a second scenario 420 in which the UE communicates using two beams 412, 414 from the antenna panel 1 406. FIG. 5A depicts a first scenario 500 in which the UE uses a first beam 510 from an antenna panel 1 506 to communicate with a TRP1 502 and a second beam 512 also from the antenna panel 1 506 to communicate with a TRP2 504, see [0067]-[0072]. This technique is used for transmitting the first transmission via the first directional beam and the second transmission via the second directional beam from a same antenna panel.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Nilsson’s  method by adding the teachings of Nam in order to make a more effective method by providing increased power savings and the flexibility to activate a sufficient number of links without sacrificing link performance during the DRX operation, see (Nam, [0062].).
Regarding claim 29, Nilsson, Islam, Guo and Kang teach all the claim limitations of claim 127 above; and Nilsson further teaches wherein the instructions to receive the first transmission via the first directional beam and the second transmission via the second directional beam are executable by the processor to cause the apparatus to (FIG. 17, UE 804 may comprise: processing circuitry (PC) 1702, which may include one or more processors (P) 1755 (e.g., one or more general purpose microprocessors and/or one or more other processors, such as an application specific integrated circuit (ASIC), field-programmable gate arrays (FPGAs), and the like); communication circuitry 1748, which is coupled to an antenna arrangement 1749 comprising one or more antennas and which comprises a transmitter (Tx) 1745 and a receiver (Rx) 1747 for enabling UE 804 to transmit data and receive data (e.g., wirelessly transmit/receive data); and a local storage unit (a.k.a., "data storage system") 1708, which may include one or more non-volatile storage devices and/or one or more volatile storage devices, see [0126].): 
receive the first transmission via the first directional beam and the second transmission via the second directional beam (There are three different implementations of beamforming at a TRP--analog beamforming, digital beamforming, and hybrid beamforming. One type of beamforming antenna architecture that has been agreed to study in 3GPP for the NR access technology is the concept of antenna panels, both at the TRP and at the UE. A panel is an antenna array of single-polarized or dual-polarized antenna elements with typically one transmit/receive unit (TXRU) per polarization. An analog distribution network with phase shifters is used to steer the beam of each panel. Multiple panels can be stacked next to each other and digital beamforming can be performed across the panels. FIG. 4 illustrates an example with two panels where each panel is connected to one TXRU per polarization, see [0010].  FIG. 14, the process 1400 begins in step s1402. The process 1400 is performed by base station 802 regarding UE 804. Step s1402 comprises using a first TX beam to transmit a first reference signal to a UE. Step s1404 comprises using a second TX beam to transmit a second reference signal to the UE, see [0111]-[0119]. The missing/crossed out limitations will be discussed in view of Nam.).
As noted above, Nilsson  is silent about the aforementioned missing/crossed limitations of: (1) receive the first transmission via the first directional beam and the second transmission via the second directional beam on a same antenna panel. However, Nam discloses the missing/crossed limitations comprising: (1) receive the first transmission via the first directional beam and the second transmission via the second directional beam on a same antenna panel panel (FIG. 4B depicts a second scenario 420 in which the UE communicates using two beams 412, 414 from the antenna panel 1 406. FIG. 5A depicts a first scenario 500 in which the UE uses a first beam 510 from an antenna panel 1 506 to communicate with a TRP1 502 and a second beam 512 also from the antenna panel 1 506 to communicate with a TRP2 504, see [0067]-[0072]. This technique is used for transmitting the first transmission via the first directional beam and the second transmission via the second directional beam from a same antenna panel.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Nilsson’s  method by adding the teachings of Nam in order to make a more effective method by providing increased power savings and the flexibility to activate a sufficient number of links without sacrificing link performance during the DRX operation, see (Nam, [0062].).
 Regarding claim 12, Nilsson, Islam, Guo and Kang teach all the claim limitations of claim 11 above; and Nilsson further teaches wherein receiving the first transmission via the first directional beam and the second transmission via the second directional beam comprises: receiving the first transmission via the first directional beam (FIG. 4 illustrates an example with two panels where each panel is connected to one TXRU per polarization, see [0010]. FIG. 8, a UE 804 is configured with reporting the best TRP TX beam out of a set of TX beams 852, 854, and 856, and corresponding RSRP during aperiodic P2 beam sweeps and that the UE has almost equally good RSRP for two different TRP TX beams (e.g., beams 854 and 856), see [0045]. FIG. 14, the process 1400 begins in step s1402. The process 1400 is performed by base station 802 regarding UE 804. Step s1402 comprises using a first TX beam to transmit a first reference signal to a UE. Step s1404 comprises using a second TX beam to transmit a second reference signal to the UE, see [0111]-[0119]. The missing/crossed out limitations will be discussed in view of Nam.).
As noted above, Nilsson  is silent about the aforementioned missing/crossed limitations of: (1) receiving the first transmission via the first directional beam on a first antenna panel; and receiving the second transmission via the second directional beam on a second antenna panel. However, Nam discloses the missing/crossed limitations comprising: (1) receiving the first transmission via the first directional beam on a first antenna panel; and receiving the second transmission via the second directional beam on a second antenna panel (FIG. 4C depicts a third scenario 440 in which the UE communicates using a first beam 416 from the antenna panel 1 406 and a second beam 418 from the antenna panel 2 408. The UE may use the dual beams 416, 418 for data communication with the TRP 402, see [0069]. FIG. 5B depicts a second scenario 520 in which the UE uses a first beam 514 from the antenna panel 1 506 to communicate with the TRP1 502 and a second beam 516 from the antenna panel 2 508 to communicate with the TRP2 504, see [0072].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Nilsson’s  method by adding the teachings of Nam in order to make a more effective method by providing increased power savings and the flexibility to activate a sufficient number of links without sacrificing link performance during the DRX operation, see (Nam, [0062].).
Regarding claim 28, Nilsson, Islam, Guo and Kang teach all the claim limitations of claim 27 above; and Nilsson further teaches wherein the instructions to receive the first transmission via the first directional beam and the second transmission via the second directional beam are executable by the processor to cause the apparatus to (FIG. 17, UE 804 may comprise: processing circuitry (PC) 1702, which may include one or more processors (P) 1755 (e.g., one or more general purpose microprocessors and/or one or more other processors, such as an application specific integrated circuit (ASIC), field-programmable gate arrays (FPGAs), and the like); communication circuitry 1748, which is coupled to an antenna arrangement 1749 comprising one or more antennas and which comprises a transmitter (Tx) 1745 and a receiver (Rx) 1747 for enabling UE 804 to transmit data and receive data (e.g., wirelessly transmit/receive data); and a local storage unit (a.k.a., "data storage system") 1708, which may include one or more non-volatile storage devices and/or one or more volatile storage devices, see [0126].): 
receive the first transmission via the first directional beam (FIG. 4 illustrates an example with two panels where each panel is connected to one TXRU per polarization, see [0010]. FIG. 8, a UE 804 is configured with reporting the best TRP TX beam out of a set of TX beams 852, 854, and 856, and corresponding RSRP during aperiodic P2 beam sweeps and that the UE has almost equally good RSRP for two different TRP TX beams (e.g., beams 854 and 856), see [0045]. FIG. 14, the process 1400 begins in step s1402. The process 1400 is performed by base station 802 regarding UE 804. Step s1402 comprises using a first TX beam to transmit a first reference signal to a UE. Step s1404 comprises using a second TX beam to transmit a second reference signal to the UE, see [0111]-[0119]. The missing/crossed out limitations will be discussed in view of Nam.).
As noted above, Nilsson  is silent about the aforementioned missing/crossed limitations of: (1) receiving the first transmission via the first directional beam on a first antenna panel; and receiving the second transmission via the second directional beam on a second antenna panel. However, Nam discloses the missing/crossed limitations comprising: (1) receiving the first transmission via the first directional beam on a first antenna panel; and receiving the second transmission via the second directional beam on a second antenna panel (FIG. 4C depicts a third scenario 440 in which the UE communicates using a first beam 416 from the antenna panel 1 406 and a second beam 418 from the antenna panel 2 408. The UE may use the dual beams 416, 418 for data communication with the TRP 402, see [0069]. FIG. 5B depicts a second scenario 520 in which the UE uses a first beam 514 from the antenna panel 1 506 to communicate with the TRP1 502 and a second beam 516 from the antenna panel 2 508 to communicate with the TRP2 504, see [0072].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Nilsson’s  method by adding the teachings of Nam in order to make a more effective method by providing increased power savings and the flexibility to activate a sufficient number of links without sacrificing link performance during the DRX operation, see (Nam, [0062].).
Claims 6, 14, 22, 30 are  rejected under 35 U.S.C. 103 as being unpatentable over Nilsson et al. (US 20210195605, henceforth “Nilsson”) in view Islam et al. (US 20180139036, henceforth “Islam”), Kang (US 20200007197, henceforth “Kang”) and in view of  Yoon et al. (US 20180316409, henceforth “Yoon”).
Regarding claim 6, Nilsson, Islam, and Kang teach all the claim limitations of claim 1 above; and Nilsson further teaches wherein  (The missing/crossed out limitations will be discussed in view of Yoon.).
As noted above, Nilsson  is silent about the aforementioned missing/crossed limitations of: (1) the first reference signal and the second reference signal comprise demodulation reference signals, and the antenna port comprises a demodulation reference signal port . However, Nam discloses the missing/crossed limitations comprising: (1) the first reference signal and the second reference signal comprise demodulation reference signals, and the antenna port comprises a demodulation reference signal port (The first RS and the second RS can be Demodulation Reference Signals (DMRSs), UE-specific Demodulation Reference Signals (UERSs) or Cell-specific Demodulation Reference Signals (CRSs), see [0060]. The orthogonality of UE-specific reference signals (e.g., DMRSs) which are used for the DMRS-based PDSCH transmission modes (TMs) (e.g. TMs 8, 9, 10) can be harnessed to enable a UE to estimate a propagation channel for each RRH. The DMRS signals corresponding to different layers/antenna ports (APs) can be coded by an orthogonal code. Each layer/AP can be assigned to a different RRH that is expected to transmit SFN data to the UE. A practical implementation can be made with TM 8, TM 9, or TM 10, for example, see [0026].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Nilsson’s  method by adding the teachings of Yoon in order to make a more effective method by improving HST receiver performance such that good demodulation performance can be achieved without significant impacts on UE implementation, see (Yoon, [abstract].).
Regarding claim 14, Nilsson, Islam, and Kang teach all the claim limitations of claim 9 above; and Nilsson further teaches  wherein (The missing/crossed out limitations will be discussed in view of Yoon.).
As noted above, Nilsson  is silent about the aforementioned missing/crossed limitations of: (1) the first reference signal and the second reference signal comprise demodulation reference signals, and the antenna port comprises a demodulation reference signal port . However, Nam discloses the missing/crossed limitations comprising: (1) the first reference signal and the second reference signal comprise demodulation reference signals, and the antenna port comprises a demodulation reference signal port (The first RS and the second RS can be Demodulation Reference Signals (DMRSs), UE-specific Demodulation Reference Signals (UERSs) or Cell-specific Demodulation Reference Signals (CRSs), see [0060]. The orthogonality of UE-specific reference signals (e.g., DMRSs) which are used for the DMRS-based PDSCH transmission modes (TMs) (e.g. TMs 8, 9, 10) can be harnessed to enable a UE to estimate a propagation channel for each RRH. The DMRS signals corresponding to different layers/antenna ports (APs) can be coded by an orthogonal code. Each layer/AP can be assigned to a different RRH that is expected to transmit SFN data to the UE. A practical implementation can be made with TM 8, TM 9, or TM 10, for example, see [0026].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Nilsson’s  method by adding the teachings of Yoon in order to make a more effective method by improving HST receiver performance such that good demodulation performance can be achieved without significant impacts on UE implementation, see (Yoon, [abstract].).
Regarding claim 22, Nilsson, Islam, and Kang teach all the claim limitations of claim 17 above; and Nilsson further teaches wherein (The missing/crossed out limitations will be discussed in view of Yoon.).
As noted above, Nilsson  is silent about the aforementioned missing/crossed limitations of: (1) the first reference signal and the second reference signal comprise demodulation reference signals, and the antenna port comprises a demodulation reference signal port . However, Nam discloses the missing/crossed limitations comprising: (1) the first reference signal and the second reference signal comprise demodulation reference signals, and the antenna port comprises a demodulation reference signal port (The first RS and the second RS can be Demodulation Reference Signals (DMRSs), UE-specific Demodulation Reference Signals (UERSs) or Cell-specific Demodulation Reference Signals (CRSs), see [0060]. The orthogonality of UE-specific reference signals (e.g., DMRSs) which are used for the DMRS-based PDSCH transmission modes (TMs) (e.g. TMs 8, 9, 10) can be harnessed to enable a UE to estimate a propagation channel for each RRH. The DMRS signals corresponding to different layers/antenna ports (APs) can be coded by an orthogonal code. Each layer/AP can be assigned to a different RRH that is expected to transmit SFN data to the UE. A practical implementation can be made with TM 8, TM 9, or TM 10, for example, see [0026].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Nilsson’s  method by adding the teachings of Yoon in order to make a more effective method by improving HST receiver performance such that good demodulation performance can be achieved without significant impacts on UE implementation, see (Yoon, [abstract].).
Regarding claim 30, Nilsson, Islam, and Kang Park teach all the claim limitations of claim 25 above; and Nilsson further teaches wherein (The missing/crossed out limitations will be discussed in view of Yoon.).
As noted above, Nilsson  is silent about the aforementioned missing/crossed limitations of: (1) the first reference signal and the second reference signal comprise demodulation reference signals, and the antenna port comprises a demodulation reference signal port . However, Nam discloses the missing/crossed limitations comprising: (1) the first reference signal and the second reference signal comprise demodulation reference signals, and the antenna port comprises a demodulation reference signal port (The first RS and the second RS can be Demodulation Reference Signals (DMRSs), UE-specific Demodulation Reference Signals (UERSs) or Cell-specific Demodulation Reference Signals (CRSs), see [0060]. The orthogonality of UE-specific reference signals (e.g., DMRSs) which are used for the DMRS-based PDSCH transmission modes (TMs) (e.g. TMs 8, 9, 10) can be harnessed to enable a UE to estimate a propagation channel for each RRH. The DMRS signals corresponding to different layers/antenna ports (APs) can be coded by an orthogonal code. Each layer/AP can be assigned to a different RRH that is expected to transmit SFN data to the UE. A practical implementation can be made with TM 8, TM 9, or TM 10, for example, see [0026].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Nilsson’s  method by adding the teachings of Yoon in order to make a more effective method by improving HST receiver performance such that good demodulation performance can be achieved without significant impacts on UE implementation, see (Yoon, [abstract].).
Claims 7, 15, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson et al. (US 20210195605, henceforth “Nilsson”) in view of  Islam et al. (US 20180139036, henceforth “Islam”), Kang (US 20200007197, henceforth “Kang”) and in view of  Xi et al. (US 20190222279, henceforth “Xi”).
Regarding claim 7, Nilsson, Islam, and Kang teach all the claim limitations of claim 1 above; and Nilsson further teaches wherein the first reference signal transmitted via the first directional beam and the second reference signal transmitted via the second directional beam comprise(FIG. 14, the process 1400 begins in step s1402. The process 1400 is performed by base station 802 regarding UE 804. Step s1402 comprises using a first TX beam to transmit a first reference signal to a UE. Step s1404 comprises using a second TX beam to transmit a second reference signal to the UE, see [0111]-[0119]. The missing/crossed out limitations will be discussed in view of Xi.).
As noted above, Nilsson  is silent about the aforementioned missing/crossed limitations of: (1) the first reference signal transmitted via the first directional beam and the second reference signal transmitted via the second directional beam comprise a same set of transmitted symbols. However, Xi discloses the missing/crossed limitations comprising: (1) the first reference signal transmitted via the first directional beam and the second reference signal transmitted via the second directional beam comprise a same set of transmitted symbols (FIG. 14 illustrates a message flow 1400 that may represent an exchange of one or more messages and/or performance of one or more functions. At message exchange 1450, TRP 1410 may send data to WTRU 1430. At message exchange 1451, TRP 1420 may send data to WTRU 1430. Transmissions from TRP 1410 and TRP 1420 may be coordinated. WTRU 1430 may receive data transmissions from both TRP 1410 and TRP 1420 at 1485. Symbols transmitted in TRP 1410's beam(s) may be the same (e.g., exactly the same) as symbols transmitted in TRP 1420's beam(s). Symbols transmitted in TRP 1410's beam(s) may be a subset of symbols (e.g., duplicates of some, but not all, symbols) transmitted in TRP 1420's beam(s), or vice versa. For example, TRP 1410 and TRP 1420 may each use distinct (e.g., different) constellation mapping(s) on same input data. Beam transmissions from TRP 1410 and TRP 1420 may be simultaneous (e.g., to enhance reception at WTRU 1430), for example, when TRP 1410 and TRP 1420 may transmit the same (e.g., exactly the same) set of symbols to WTRU 1430, see [0230]-[0244].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Nilsson’s method by adding the teachings of Xi in order to make a more effective method by improve the robustness of data transmission, see (Xi, [0108].).
Regarding claim 15, Nilsson, Islam, and Kang teach all the claim limitations of claim 9 above; and Nilsson further teaches wherein the first reference signal received via the first directional beam and the second reference signal received via the second directional beam comprise (FIG. 14, the process 1400 begins in step s1402. The process 1400 is performed by base station 802 regarding UE 804. Step s1402 comprises using a first TX beam to transmit a first reference signal to a UE. Step s1404 comprises using a second TX beam to transmit a second reference signal to the UE, see [0111]-[0119]. The missing/crossed out limitations will be discussed in view of Xi.).
As noted above, Nilsson  is silent about the aforementioned missing/crossed limitations of: (1) the first reference signal transmitted via the first directional beam and the second reference signal transmitted via the second directional beam comprise a same set of transmitted symbols. However, Xi discloses the missing/crossed limitations comprising: (1) the first reference signal transmitted via the first directional beam and the second reference signal transmitted via the second directional beam comprise a same set of transmitted symbols (FIG. 14 illustrates a message flow 1400 that may represent an exchange of one or more messages and/or performance of one or more functions. At message exchange 1450, TRP 1410 may send data to WTRU 1430. At message exchange 1451, TRP 1420 may send data to WTRU 1430. Transmissions from TRP 1410 and TRP 1420 may be coordinated. WTRU 1430 may receive data transmissions from both TRP 1410 and TRP 1420 at 1485. Symbols transmitted in TRP 1410's beam(s) may be the same (e.g., exactly the same) as symbols transmitted in TRP 1420's beam(s). Symbols transmitted in TRP 1410's beam(s) may be a subset of symbols (e.g., duplicates of some, but not all, symbols) transmitted in TRP 1420's beam(s), or vice versa. For example, TRP 1410 and TRP 1420 may each use distinct (e.g., different) constellation mapping(s) on same input data. Beam transmissions from TRP 1410 and TRP 1420 may be simultaneous (e.g., to enhance reception at WTRU 1430), for example, when TRP 1410 and TRP 1420 may transmit the same (e.g., exactly the same) set of symbols to WTRU 1430, see [0230]-[0244].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Nilsson’s method by adding the teachings of Xi in order to make a more effective method by improve the robustness of data transmission, see (Xi, [0108].).
Regarding claim 23, Nilsson, Islam, and Kang teach all the claim limitations of claim 17 above; and Nilsson further teaches wherein the first reference signal transmitted via the first directional beam and the second reference signal transmitted via the second directional beam comprise (FIG. 14, the process 1400 begins in step s1402. The process 1400 is performed by base station 802 regarding UE 804. Step s1402 comprises using a first TX beam to transmit a first reference signal to a UE. Step s1404 comprises using a second TX beam to transmit a second reference signal to the UE, see [0111]-[0119]. The missing/crossed out limitations will be discussed in view of Xi.).
As noted above, Nilsson  is silent about the aforementioned missing/crossed limitations of: (1) the first reference signal transmitted via the first directional beam and the second reference signal transmitted via the second directional beam comprise a same set of transmitted symbols. However, Xi discloses the missing/crossed limitations comprising: (1) the first reference signal transmitted via the first directional beam and the second reference signal transmitted via the second directional beam comprise a same set of transmitted symbols (FIG. 14 illustrates a message flow 1400 that may represent an exchange of one or more messages and/or performance of one or more functions. At message exchange 1450, TRP 1410 may send data to WTRU 1430. At message exchange 1451, TRP 1420 may send data to WTRU 1430. Transmissions from TRP 1410 and TRP 1420 may be coordinated. WTRU 1430 may receive data transmissions from both TRP 1410 and TRP 1420 at 1485. Symbols transmitted in TRP 1410's beam(s) may be the same (e.g., exactly the same) as symbols transmitted in TRP 1420's beam(s). Symbols transmitted in TRP 1410's beam(s) may be a subset of symbols (e.g., duplicates of some, but not all, symbols) transmitted in TRP 1420's beam(s), or vice versa. For example, TRP 1410 and TRP 1420 may each use distinct (e.g., different) constellation mapping(s) on same input data. Beam transmissions from TRP 1410 and TRP 1420 may be simultaneous (e.g., to enhance reception at WTRU 1430), for example, when TRP 1410 and TRP 1420 may transmit the same (e.g., exactly the same) set of symbols to WTRU 1430, see [0230]-[0244].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Nilsson’s method by adding the teachings of Xi in order to make a more effective method by improve the robustness of data transmission, see (Xi, [0108].).
Claims 8, 16, 24 rejected under 35 U.S.C. 103 as being unpatentable over Nilsson et al. (US 20210195605, henceforth “Nilsson”) in view of  Islam et al. (US 20180139036, henceforth “Islam”), Kang (US 20200007197, henceforth “Kang”)and in view of  Islam et al. (US 20190215220, henceforth “Islam2”).
Regarding claim 8, Nilsson, Islam, and Kang teach all the claim limitations of claim 1 above; and Nilsson further teaches wherein (FIG. 14, the process 1400 begins in step s1402. The process 1400 is performed by base station 802 regarding UE 804. Step s1402 comprises using a first TX beam to transmit a first reference signal to a UE. Step s1404 comprises using a second TX beam to transmit a second reference signal to the UE, see [0111]-[0119]. The missing/crossed out limitations will be discussed in view of Islam2.).
As noted above, Nilsson  is silent about the aforementioned missing/crossed limitations of: (1) each of the first data stream and the second data stream comprises a plurality of layers. However, Islam2 discloses the missing/crossed limitations comprising: (1) each of the first data stream and the second data stream comprises a plurality of layers (Each of the multiple signals may be referred to as a separate spatial stream and may carry bits associated with the same data stream or different data streams. Different spatial layers may be associated with different antenna ports used for channel measurement and reporting. MIMO techniques include single-user MIMO (SU-MIMO) where multiple spatial layers are transmitted to the same receiving device, and multiple-user MIMO (MU-MIMO) where multiple spatial layers are transmitted to multiple devices, see [0077].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Nilsson’s  method by adding the teachings of Islam2 in order to make a more effective method by efficiently determining many of the transmission opportunities to utilize for RACH messaging, see (Islam2, [0004].).
Regarding claim 16, Nilsson, Islam, and Kang teach all the claim limitations of claim 9 above; and Nilsson further teaches wherein (FIG. 14, the process 1400 begins in step s1402. The process 1400 is performed by base station 802 regarding UE 804. Step s1402 comprises using a first TX beam to transmit a first reference signal to a UE. Step s1404 comprises using a second TX beam to transmit a second reference signal to the UE, see [0111]-[0119]. The missing/crossed out limitations will be discussed in view of Islam2.).
As noted above, Nilsson  is silent about the aforementioned missing/crossed limitations of: (1) each of the first data stream and the second data stream comprises a plurality of layers. However, Islam2 discloses the missing/crossed limitations comprising: (1) each of the first data stream and the second data stream comprises a plurality of layers (Each of the multiple signals may be referred to as a separate spatial stream and may carry bits associated with the same data stream or different data streams. Different spatial layers may be associated with different antenna ports used for channel measurement and reporting. MIMO techniques include single-user MIMO (SU-MIMO) where multiple spatial layers are transmitted to the same receiving device, and multiple-user MIMO (MU-MIMO) where multiple spatial layers are transmitted to multiple devices, see [0077].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Nilsson’s  method by adding the teachings of Islam2 in order to make a more effective method by efficiently determining many of the transmission opportunities to utilize for RACH messaging, see (Islam2, [0004].).
Regarding claim 24, Nilsson, Islam, and Kang teach all the claim limitations of claim 17 above; and Nilsson further teaches wherein each of the first data stream and the second data stream comprises a plurality of layers (FIG. 14, the process 1400 begins in step s1402. The process 1400 is performed by base station 802 regarding UE 804. Step s1402 comprises using a first TX beam to transmit a first reference signal to a UE. Step s1404 comprises using a second TX beam to transmit a second reference signal to the UE, see [0111]-[0119]. The missing/crossed out limitations will be discussed in view of Islam2.).
As noted above, Nilsson  is silent about the aforementioned missing/crossed limitations of: (1) each of the first data stream and the second data stream comprises a plurality of layers. However, Islam2 discloses the missing/crossed limitations comprising: (1) each of the first data stream and the second data stream comprises a plurality of layers (Each of the multiple signals may be referred to as a separate spatial stream and may carry bits associated with the same data stream or different data streams. Different spatial layers may be associated with different antenna ports used for channel measurement and reporting. MIMO techniques include single-user MIMO (SU-MIMO) where multiple spatial layers are transmitted to the same receiving device, and multiple-user MIMO (MU-MIMO) where multiple spatial layers are transmitted to multiple devices, see [0077].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Nilsson’s  method by adding the teachings of Islam2 in order to make a more effective method by efficiently determining many of the transmission opportunities to utilize for RACH messaging, see (Islam2, [0004].).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M.M./Examiner, Art Unit 2411   

/GARY MUI/Primary Examiner, Art Unit 2464